BROCK, Chief Judge.
Defendant assigns as error that the trial court found that “defendant had knowingly and understanding^ waived his constitutional rights before an ‘in custody’ interrogation.” The substance of defendant’s argument is that defendant’s confession to the investigating officers was not free and voluntary.
Upon defendant’s objection to testimony concerning statements made by him, the trial court conducted an extensive voir dire. The trial court found, from competent evidence, that defendant’s statements were freely, voluntarily and understanding^ made. Where such findings are supported by competent evidence, they will not be disturbed on appeal.
Defendant assigns as error that the trial court permitted the officers to testify as to what defendant told them. It seems that the thrust of defendant’s argument is that the officers should not be permitted to use a memorandum which merely summarized the interrogation. He seems to argue that the record must be a verbatim transcript of the interrogation, or, if a summary is to be used, the defendant must have approved the *491accuracy of the summary. Defendant cites State v. Walker, 269 N.C. 135, 152 S.E. 2d 133, in support of his argument. We think the cited case does not aid his argument.
Defendant seems to contend that the investigating officers were permitted to read to the jury their memoranda of the interrogation. Clearly, this would be improper if defendant had not signified his approval of their content. State v. Walker, supra. However, the officers merely used the memoranda to refresh their recollection. Later, while under cross-examination by defense counsel, and at the request of the cross-examiner, Deputy Nix read a portion of his notes to the jury. Defendant may not now complain of the officer doing what he asked him to do. During the voir dire, parts of the memoranda were read, but this could not prejudice the jury against defendant. The State did not offer the memoranda or their content in evidence. The State offered testimony of the witnesses, who related what defendant told them as they recalled it. It was permissible for each officer to refer to a memorandum prepared by him for the purpose of refreshing his recollection as to statements made by defendant. State v. Walker, supra.
We have reviewed defendant’s assignments of error to the trial court’s instructions to the jury. We find no prejudicial error. In our view, defendant received a fair trial.
No error.
Judges Campbell and Hedrick concur.